338 So.2d 343 (1976)
Charlie JONES, Provisional Tutor of the Minors, Royce Ray Evans and John Timothy Evans, Plaintiff and Appellee,
v.
LOUISIANA DEPARTMENT OF HIGHWAYS, and State Farm Mutual Automobile Insurance Company, Defendants and Appellants.
No. 5643.
Court of Appeal of Louisiana, Third Circuit.
September 22, 1976.
Rehearing Denied November 4, 1976.
Writ Refused January 12, 1977.
William J. Doran, Jr., Baton Rouge, Gist, Methvin & Trimble by DeWitt T. Methvin, Jr., Alexandria, for defendants and appellants.
Russell E. Gahagan, Natchitoches, for plaintiff and appellee.
Before CULPEPPER, DOMENGEAUX and GUIDRY, JJ.
DOMENGEAUX, Judge.
This is a companion case to the matter entitled Jones v. Louisiana Department of Highways, # 5644 of the docket of this court, 338 So.2d 338. For the reasons assigned therein, we affirm the judgment in the instant case insofar as it holds the Highway Department solely liable for the damages sustained by the minors. The trial court awarded plaintiff (tutor) the sum of $282.00 for damages sustained by the minor, Royce Ray Evans, and $4,668.40 for injuries received by the minor, John Timothy Evans. The award to the latter consisted of $4,000.00 for general damages and $668.40 for special damages. On appeal, the Highway Department did not argue the issue of quantum concerning these minors, and we find the general range of awards granted herein neither excessive nor inadequate. However, the trial judge erroneously awarded the sum of $4,000.00 as general damages for the injuries suffered by John Timothy Evans, when in fact the amount prayed for was only $3,500.00. Since a litigant may not recover an amount greater than that for which he prays, the award in favor of John Timothy Evans must be reduced to the limits of the pleadings. See Friedman Iron and Supply Company v. *344 Beaird Company, Inc., 222 La. 627, 63 So.2d 144 (1953); Alumaglass Corporation v. Administratrix of Succession of Kendrick, 303 So.2d 911 (La.App.1st Cir. 1974), writ refused, 307 So.2d 632 (La.1975).
Accordingly, the judgment of the district court is amended so as to award to Charlie Jones, as provisional tutor of the minor, John Timothy Evans, the sum of $4,168.40, with legal interest thereon from date of judicial demand until paid. The judgment is affirmed in all other respects.
Costs of this appeal, insofar as allowed by law, are assessed against defendant-appellant, Louisiana Department of Highways.
AMENDED AND AFFIRMED.